Felton, J.,
dissenting. Under the circumstances of this case I do not think that it was necessary to introduce the plaintiff in error’s executions in evidence. They' were executions .based on the foreclosure of bills of sale and retention-of-title contracts. The rule filed by Cherry Transfer & Storage Company, Par. 4, alleged: “This movant further shows that the following . cases, together with the plaintiff have claims against the defendant: . . Mrs. Ed. Spicer Denny . . Case No. *482203806, 203805.” The marshal answered the rule alleging that the sums remaining in his hands after court costs and storage were subject to distribution to the parties named in paragraph 4 of the petition for rule nisi as their respective priorities shall appear and asked direction as to the distribution of the funds. On motion of the plaintiff in error the court purportedly consolidated her foreclosures with the trial of the case made by the petition for rule nisi. These two foreclosures were not really cases. They were final process. The marshal testified that the executions issued thereon were placed in his hands. Both foreclosures and the executions issued thereon are parts of the record in this case. The marshal’s answer, his testimony, the order of the judge “consolidating” the cases, the presence of the foreclosure in the record, obviated the necessity of.the introduction of the foreclosures and executions in evidence, in the absence of a traverse of the marshal's answer. When the cases were “consolidated,” the record showed the foreclosure. The law presumes that the executions were issued, the marshal so testified, so pleaded and the record so shows. I do not- see how, under these facts, the formal introduction of the plaintiff in error’s foreclosures and executions could have added anything which would have been necessary for the court to settle the purely legal issues involved. The facts put the case in the category of those where it is held that in the absence of a traverse of the officer’s answer, the facts alleged therein are taken as true. The marshal’s answer was tantamount to a statement that he had designated executions in his hands, including the plaintiff in error’s, and that is an allegation of fact which the court had to accept as true in the absence of a traverse of the marshal’s answer. In this view it was the court’s duty to examine the executions and determine their respective priorities. The fact that the marshal did not undertake to act as judge and decide on the questions of priorities himself did not render his statement in his answer, which must be necessarily implied to the effect that he held plaintiff’s executions, any less a statement of fact which should have been taken as true [>y the court. If any other execution holder wanted to contest the validity of the plaintiff in error’s execution he should have done so by intervention or equivalent method such as introducing evidence for such purpose without *483objection. See Read Phosphate Co. v. Weichselbaum Co., 1 Ga. App. 420 (58 S. E. 122); Edwards v. Harris, 7 Ga. App. 207 (66 S. E. 622); Tumlin Company v. Watson, 17 Ga. App. 462 (87 S. E. 691).
I am authorized to say that Townsend, J., concurs in this dissent.